Citation Nr: 0520322	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  01-02 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The claimant/appellant served on active duty for training 
(ACDUTRA) from August 1969 to December 1969.   This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2000 rating decision of the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's representative notes that the claimant also 
filed a claim seeking service connection for hearing loss, 
and that such matter has not yet been addressed by the RO.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1. In August 2003, in January 2004, and again in September 
2004, the claimant was asked to specify the date when, the 
location where, and the unit to which he was assigned when, 
his alleged ankle injury occurred; he was advised of the 
consequences of a failure to respond to a request for the 
evidence sought.

2. He did not respond to the requests for such information 
(which is needed for development of evidence needed for a 
proper determination in the matter at hand).


CONCLUSION OF LAW

By not providing information needed for development of 
evidence necessary for a decision on the merits of this claim 
within one year, the appellant has abandoned the claim.  38 
U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.

The claimant has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
August 2001 informed him of what was needed to establish 
entitlement to the benefit sought and of his and VA's 
responsibilities in claims development.  While notice did not 
precede the initial determination in this matter (and such 
notice would not have been possible prior to enactment of the 
VCAA), it was provided prior to the RO's last review of the 
matter, and the claimant has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing deficiency.  The initial rating decision in 
August 2000, a November 2000 statement of the case (SOC), an 
October 2001 supplemental SOC and a March 2005 supplemental 
SOC notified him of applicable laws and regulations, of what 
the evidence showed, and why his claim was denied.  While he 
was not advised verbatim to submit everything he had 
pertinent to the claim, the August 2001 letter asked him to 
submit or identify (for VA to obtain) any additional evidence 
that would support his claim.  This was equivalent to 
advising him to submit everything he had pertinent to the 
claim.  There is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained the claimant's 
service medical records and records of pertinent private 
medical treatment.  The RO also attempted further 
development, and initiated such by requesting information 
from the claimant concerning the date, location, and unit of 
service of the alleged injury in service.  However, the 
claimant did not to such inquiry, and further development 
could not proceed without such cooperation.  Given the 
circumstances, VA has met its assistance obligations.  No 
further assistance is required.  The claimant is not 
prejudiced by the Board's proceeding with appellate review.

In August 2003, the Board found that the record required 
clarifying information, and remanded the instant claim to the 
RO for further development.  The RO was to contact the 
appellant and ask him to specify the date on which his 
claimed left ankle fracture in service occurred, and the 
location of the incident.  The RO was then to contact the 
Army National Guard to confirm whether the appellant was 
serving on ACDUTRA or inactive duty for training (INACDUTRA) 
when the injury occurred.  If it was found that the injury 
occurred during a period of ACDUTRA or INACDUTRA, further 
development was to include obtaining all clinical records 
pertaining to such injury, and a VA orthopedic examination.

Pursuant to the remand order the RO sent the appellant a 
letter in January 2004 specifically requesting the date when 
and location where the left ankle injury occurred, as well as 
the National Guard unit to which he was assigned when it 
occurred.  He was advised that if he possessed copies of 
orders or a line of duty determination showing that he was on 
ACDUTRA at the time, he should submit such documents.  He was 
also advised that he had one year from the time of the 
January 2004 letter to make sure the RO received the 
requested information and that if he did not respond to the 
request, VA could decide his appeal without consideration of 
the needed information.  After not hearing from the appellant 
for eight months the RO sent a September 2004 follow-up 
request for the aforementioned information.  He was again 
advised that if he did not respond, VA would decide the 
appeal without consideration of the information sought.  To 
date, he has not responded.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

While the appellant was not provided the specific language 
§ 3.158(a), he was advised of the requirement of submitting 
the critical information requested within a year of the 
request.  He has neither provided the information sought, nor 
requested an extension of time to do so.  Given that he has 
been wholly unresponsive, remanding the case to the RO to 
provide the specific language of § 3.158 would serve no 
useful purpose, but would merely add unnecessary delay to the 
process. Under these circumstances, the Board finds no 
recourse but to conclude that appellant has abandoned his 
appeal.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish entitlement to service connection for 
the residuals of a left ankle fracture is dismissed.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


